In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

Nos. 99-2299, 99-2505, 99-2514, 99-2570,
     99-2598, 99-2763, 99-2983, 01-1690
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                 v.

ABRAHAM HERNANDEZ, et al.,
                                     Defendants-Appellants.
                          ____________
           Appeals from the United States District Court
       for the Northern District of Illinois, Eastern Division.
             No. 97 CR 510—Elaine E. Bucklo, Judge.
                          ____________
    ARGUED OCTOBER 15, 2002—DECIDED JUNE 3, 2003
                   ____________


 Before POSNER, RIPPLE, and KANNE, Circuit Judges.
 KANNE, Circuit Judge.


                           I. History
  In August 1995, the FBI, with the help of the Chicago
Police Department, began an investigation of a Chicago
street gang known as the Project Latin Kings. The authori-
ties suspected this gang, a subgroup of the much larger
Latin Kings gang, of operating a drug ring in the Chicago
Housing Authority’s Lathrop Homes. The investigation
lasted over two years and resulted in the collection of a
2                 Nos. 99-2299, 99-2505, 99-2514, 99-2570,
                       99-2598, 99-2763, 99-2983, 01-1690

substantial amount of evidence. As part of the investiga-
tion, several officers made undercover drug buys from
members of the gang and conducted surveillance of the
gang. The investigation also included the installation of
a secret surveillance camera in a building down the street
from where the Project Kings did much of their drug
business. Over a six-month period, this camera produced
a significant amount of video footage of gang members
making drug sales. Further, three Project King members
agreed to cooperate with the government investigation,
providing valuable information about gang activities.
Two of these informants wore body recorders when they
went undercover, making audio tapes of gang meetings at
which members discussed their narcotics business.
  Based on the information obtained in this extensive
investigation, on September 18, 1997, a federal grand
jury returned a thirty-four count indictment charging
twenty-one individuals with various drug offenses. Count 1
charged all defendants with conspiring to distribute co-
caine base in violation of 21 U.S.C. § 846. Counts 2 and 3
charged five of the defendants with using minors in a
drug operation in violation of 21 U.S.C. § 861. The remain-
ing counts charged various individuals with substantive
distribution offenses in violation of 21 U.S.C. § 841(a)(1).
Several of the defendants pleaded guilty and cooperated
with the government in the prosecution of the remaining
defendants. In all, eight defendants went to trial: Antonio
Rosario, Samuel Santana, Wilfredo Hernandez, Carl Stev-
enson, Roosevelt McMullen, Orlando Diaz, Abraham Her-
nandez, and Sandy Garvin.
  At trial, the government produced a substantial amount
of evidence explaining how the drug conspiracy worked.
Former gang members, cooperating with the government,
testified that the gang used force or the threat of force
to keep anyone other than members of the Project Kings
Nos. 99-2299, 99-2505, 99-2514, 99-2570,                   3
     99-2598, 99-2763, 99-2983, 01-1690

from selling drugs in the Lathrop Homes. This allowed the
gang members to sell drugs individually without competi-
tion from non-Project Kings. Further, they testified that
on certain days, called “Nation Days,” all members of the
gang were required to sell crack cocaine and remit the
proceeds to the gang’s treasury. The profits from Nation
Days were used to provide money to gang members in
custody, to buy additional drugs and guns, to pay for gang
apparel, and to fund parties and trips for gang members.
Juan Hernandez, the gang’s treasurer and a government
witness, estimated that the Project Kings scheduled a
Nation Day once or twice a week, and that the sales of
cocaine on these days could produce three to four thousand
dollars. In addition to this testimony, the video and
audio tapes from the FBI investigation were played to the
jury, allowing them to see drug transactions taking place
and to hear the meetings at which the defendants planned
their business. The government also produced ledgers
that detailed the assignments that members were to
perform on Nation Days. Also, officers and agents who
participated in the investigation testified about their
undercover dealings and their surveillance of the gang’s
drug activities.
  At trial, the government introduced testimony explain-
ing the role that the eight defendants on trial played in
the drug ring. In 1995, Antonio Rosario was elected to
the head position in the gang’s hierarchy, called the “Inca.”
As Inca, he was responsible for appointing the other offi-
cers and for ensuring that the treasurer and the chief
enforcers were doing their jobs. He also led “demos,” gang
meetings at which Nation Days were planned and other
gang business was discussed. Samuel Santana held the
position of “Cacique,” the second in command. He occasion-
ally led meetings and set Nation Days, and he attended
demos to assist in planning Nation Days. Wilfredo Her-
4                Nos. 99-2299, 99-2505, 99-2514, 99-2570,
                      99-2598, 99-2763, 99-2983, 01-1690

nandez and Carl Stevenson were the gang’s chief enforcers.
They organized the security and lookouts on Nation Days,
and they enforced the gang’s rules by administering “pun-
ishments” for violations. Orlando Diaz, Roosevelt McMul-
len, and Abraham Hernandez worked as street sellers
for the gang and performed security as well. Sandy Garvin
was an older member of the Project Kings, a “Retired King.”
Because of his age he was not required to participate
in Nation Days. The gang did, however, permit Garvin to
sell drugs for his own benefit in the Lathrop Homes.
  Following a four-week trial, the jury found each defen-
dant guilty on at least some of the counts and the judge
gave the defendants varying sentences. Rosario was found
guilty as charged in Counts 1, 2, 3, and 20, and sentenced
to 360 months imprisonment. The jury found Santana
guilty as charged in Counts 1, 2, 3, 4, and 10, and he
was sentenced to 240 months imprisonment. Wilfredo
Hernandez was found guilty as charged in Counts 1 and 3,
and sentenced to 360 months imprisonment. Stevenson
was found guilty as charged in Counts 1, 3, 18, 19 and 21,
and sentenced to 292 months imprisonment. The jury
found Diaz guilty as charged in Count 1 of the indictment,
and the judge sentenced him to 240 months imprisonment.
McMullen was also found guilty of Count 1 and sentenced
to 141 months imprisonment. Abraham Hernandez was
found guilty of Count 1, but acquitted of Counts 23 and 24;
he was sentenced to 151 months imprisonment. The jury
found Garvin guilty as charged in Counts 20, 26, 28, and
31, but acquitted him of the conspiracy charged in Count 1.
The judge sentenced Garvin to 262 months imprisonment.
These eight defendants now challenge various aspects of
their convictions and sentences. Ultimately, we reject all
their arguments and affirm the sentences imposed by the
district court.
Nos. 99-2299, 99-2505, 99-2514, 99-2570,                  5
     99-2598, 99-2763, 99-2983, 01-1690

                       II. Analysis
A. Evidentiary Rulings
  Defendants first argue that they should be granted a
new trial because the district court made erroneous rul-
ings regarding the admission of evidence related to drug
sales on days other than Nation Days and to incidents of
gang violence perpetrated by the Project Kings. We give
special deference to a trial judge’s evidentiary rulings
“because of the trial judge’s first-hand exposure to the
witnesses and the evidence as a whole, and because of the
judge’s familiarity with the case and ability to gauge the
impact of the evidence in the context of the entire pro-
ceeding.” United States v. Van Dreel, 155 F.3d 902, 905
(7th Cir. 1998). Consequently, we will reverse a decision
on admissibility of evidence only if the trial court has
“clearly abused its discretion,” which typically occurs only
“where no reasonable person could take the view adopted
by the trial court.” United States v. Hughes, 970 F.2d 227,
232 (7th Cir. 1992) (quotations omitted). Further, where
the alleged error of admission occurred during the trial, as
is the case here, we “will grant a new trial only if the
error had a substantial influence over the jury, and the
result reached was inconsistent with substantial justice.”
United States v. Walton, 217 F.3d 443, 449 (7th Cir. 2000)
(quotations omitted). Defendants have not met this burden.


1. Evidence of Drug Sales on Non-Nation Days
  Defendants argue that the district court erred by repeat-
edly admitting evidence of drug sales that either did not
involve any of the defendants on trial or did not occur
on Nation Days. This evidence, defendants argue, was
outside the scope of the charged conspiracy and there-
fore irrelevant. Underlying this argument is an assump-
tion that the charged conspiracy was limited to the sale
of drugs on Nation Days. The government vigorously
6                  Nos. 99-2299, 99-2505, 99-2514, 99-2570,
                        99-2598, 99-2763, 99-2983, 01-1690

challenges this assumption, arguing that the conspiracy
charged was much broader.
  The language in Count 1 of the indictment charges the
defendants with a conspiracy to sell crack cocaine in the
Lathrop Homes and to exclude other sellers through the
use of violence. While this count does list the sale of
narcotics on Nation Days as part of the conspiracy, it
does not limit the charge only to those sales.
  Defendants contend that, even though the indictment
uses broad language, the trial judge ruled that the charged
conspiracy related only to Nation Days. Our review of the
record, however, reveals no such ruling. Each time an
issue related to the scope of the charged conspiracy arose
at trial the district judge either delayed ruling on it or
admitted evidence of drug deals on non-Nation Days over
defendants’ relevance objections. The only instance in which
the district court arguably determined that the conspir-
acy involved only Nation Days was at sentencing when the
court looked only to the sales on Nation Days as relevant
conduct. This determination at sentencing speaks to the
scope of the conspiracy proved but says little about the
scope of the conspiracy charged.1




1
  Defendants cite United States v. Torres-Ramirez, 213 F.3d 978,
983 (7th Cir. 2000), for the proposition that the findings of the
district court at sentencing “reflect[ ] a considered judgment by
the district court” about the scope of the agreement in which the
defendants engaged. The cited phrase, however, is taken out
of context. In Torres-Ramirez, we considered the findings at
sentencing to be a “considered judgment” about what the evidence
at trial showed. We did not hold or imply that a finding at
sentencing amounts to any sort of judgment about what evi-
dence was relevant at trial.
Nos. 99-2299, 99-2505, 99-2514, 99-2570,                    7
     99-2598, 99-2763, 99-2983, 01-1690

  From the indictment and the judge’s rulings at trial, it
is clear that the conspiracy charged involved more than
just sales on Nation Days; it also encompassed the gang’s
agreement to forcibly exclude non-Project King sellers
and thereby to eliminate competition from outsiders.
Thus, the district court did not abuse its discretion by
allowing the government to produce evidence of sales on
non-Nation days because this evidence was arguably
relevant to the issue of whether the Project Kings excluded
all sellers who were not members of their gang, and this
issue was part of the charged conspiracy.
  Even if we were to assume that the judge improperly
admitted evidence of drug sales outside the charged
conspiracy, remand for a new trial would not be appropri-
ate because the error did not have “a substantial influence
over the jury,” nor was the result reached “inconsistent
with substantial justice.” Walton, 217 F.3d at 449. Defen-
dants give the impression in their brief that the jury
was overwhelmed with and hopelessly confused by ir-
relevant evidence of drug transactions on non-Nation days.
This conclusion, however, is not borne out by the record.
That the allegedly improper evidence did not substan-
tially influence the jury is shown by its verdict with respect
to Sandy Garvin. The government charged Sandy Garvin
with conspiracy to distribute drugs even though it was
clear that Garvin had no connection to the sale of drugs
on Nation Days. It is apparent from the jury’s verdict of
not guilty on Garvin’s conspiracy charge that they distin-
guished between Nation Days and non-Nation Days and
accepted only the Nation Day sales as establishing the
conspiracy. Therefore, we conclude that the jury was
not overwhelmed and confused by non-Nation Day evidence.
  In addition, the evidence of the conspiracy, at least as to
Nation Days, was substantial; thus the conspiracy convic-
tion was not inconsistent with substantial justice. The
8                 Nos. 99-2299, 99-2505, 99-2514, 99-2570,
                       99-2598, 99-2763, 99-2983, 01-1690

video tape evidence showed defendants making numerous
drug sales—some of which occurred on Nation Days—and
the undercover police officers, who had purchased drugs
from the gang on Nation Days, testified against defen-
dants. The government also produced four former mem-
bers of the gang who testified about the practices of the
gang with respect to sales of drugs on Nation Days. And
the jury heard audio tapes of the defendants at gang
meetings discussing when to hold Nation Days, discussing
the profits from Nation Days, and discussing various
other elements of their narcotics business. Further, the jury
viewed ledgers that showed when each of the defen-
dants was scheduled to sell drugs or conduct security on
Nation Days. Given this evidence, we decline to grant de-
fendants’ request for a new trial.


2. Gang Violence
  Defendants next argue for a new trial based on the trial
court’s admission of evidence relating to violence perpe-
trated by defendants and other members of the Project
Kings. Defendants acknowledge that “each time violence
was introduced the district court expressed consternation,”
and in some cases ruled that such evidence could not
be admitted. (Joint Br. 14). They argue, however, that
despite the court’s rulings the jury still heard significant
amounts of evidence about gang violence and that the
trial court abused its discretion in not granting them a
new trial based on the jury’s exposure to this evidence.
  Even assuming that the jury was improperly allowed
to hear evidence about violence, once again it is not at
all apparent that the error “had a substantial influence
over the jury.” Walton, 217 F.3d at 449. The evidence of
violence that did come in was comparatively slight in light
of the length of this trial, which lasted four weeks and
Nos. 99-2299, 99-2505, 99-2514, 99-2570,                    9
     99-2598, 99-2763, 99-2983, 01-1690

produced a trial transcript nearly 3,300 pages long. Out
of this large record, defendants point to only five in-
stances where gang violence was mentioned. All of these
references were brief (most of them consisting only of
one sentence or less in the record) and were properly
handled by the trial judge, either by sustaining a defense
objection or by allowing the evidence in on a limited basis.
Such meager references to violence could hardly have had
a substantial influence on the jury’s decision.
  Further, we recently held that the trial court did not
abuse its discretion by admitting evidence of violence in a
similar drug conspiracy case. United States v. Thompson,
286 F.3d 950, 969 (7th Cir. 2002) (holding that the dis-
trict court did not abuse its discretion by allowing in
evidence that defendants had been involved in several
shootings and an alleged kidnaping because it showed
how members of the drug conspiracy conducted business);
see also United States v. Diaz, 176 F.3d 52, 79 (2d Cir. 1999)
(affirming admission of evidence of violence committed
on behalf of drug conspiracy because it explained the
mutual trust between coconspirators); United States v.
Molina, 75 F.3d 600, 602 (10th Cir. 1996) (affirming
admission of evidence of defendant’s repossession of car
at gunpoint because it showed his organizational role in
the drug conspiracy); United States v. Rodrequez, 859 F.2d
1321, 1327 (8th Cir. 1988) (affirming admission of evidence
that defendant beat a person with a pistol for failure to
repay a loan because it showed how conspiracy operated).
Thus, we see no way in which the admission of the vio-
lence evidence in question here could have produced a
“result . . . inconsistent with substantial justice.” Walton,
217 F.3d at 449 (quotations omitted). We find that the
district court did not abuse its discretion by refusing to
grant defendants a new trial.
10                Nos. 99-2299, 99-2505, 99-2514, 99-2570,
                       99-2598, 99-2763, 99-2983, 01-1690

B. Lesser-Included-Offense Instruction
  Defendants next argue that the trial court erred by not
instructing the jury that they could convict defendants
of the lesser included offense of mere possession instead of
the greater charge of possession with intent to distribute.
At trial, when defendants requested the mere-possession
instruction, the district court questioned whether there
had been any evidence submitted to the jury which would
support such an instruction. The court recalled that there
was very little, if any, evidence that any of the defen-
dants personally used drugs. Defense counsel responded
that the proposed instruction was based only on possession
and not necessarily use. The court then ruled that the
lesser-included-offense instruction would not be given,
stating that either defendants possessed the cocaine to use
it or to distribute it and that there was no evidence of
personal use presented. We review the trial court’s refusal
to give a lesser-included-offense instruction for abuse
of discretion and therefore will reverse only “where no
reasonable person could take the view adopted by the trial
court.” Hughes, 970 F.2d at 232 (quotations omitted).
   We begin by noting that defendants are not entitled to
a lesser-included-offense instruction “as a matter of course.”
United States v. Wright, 131 F.3d 1111, 1112 (4th Cir.
1997). Rather, it must be shown that evidence was pre-
sented at trial from which a rational jury could conclude
that a person simply possessed narcotics and did not in-
tend to distribute them. Schmuck v. United States, 489 U.S.
705, 716 n.8 (1989). Defendants rely almost solely on the
fact that they were found in possession of a small amount
of crack cocaine to support their argument for an instruc-
tion on simple possession. We agree with the Fourth Cir-
cuit’s conclusion that the mere fact that a defendant
possessed a small amount of cocaine “is simply insuffi-
cient alone to require the lesser-included offense instruc-
Nos. 99-2299, 99-2505, 99-2514, 99-2570,                   11
     99-2598, 99-2763, 99-2983, 01-1690

tion.” Wright, 131 F.3d at 1113. Indeed, in the case before
us, the record is devoid of any evidence that defendants
possessed these drugs for any purpose other than to
distribute them. Defendants rely heavily on the Fifth
Circuit case of United States v. Lucien, 61 F.3d 366 (5th Cir.
1995), to establish that merely possessing a small amount
of drugs warrants the district court to give a lesser-
included-offense instruction. Even in that case, though,
there was at least some argument made at trial—specifi-
cally, in the defense’s examination of the government
expert—as to whether the defendant there possessed the
drugs for his own personal use. See id. at 375. Defendants
here point to no place in the record where they even
raised the issue of mere possession during trial. Indeed,
they even conceded to the district judge that they were
not arguing that they possessed the drugs for their own
personal use, and no other reason for possessing them
was given to the judge or produced at trial. In light of
this complete lack of evidence to support a jury verdict of
simple possession, we find that the district court did
not abuse its discretion by refusing to give the lesser-
included-offense instruction.


C. Bruton Issue
  Defendants, other than Carl Stevenson, next argue that
their Sixth Amendment rights to confront adverse wit-
nesses were violated by the admission of Carl Stevenson’s
post-arrest statement. At trial, Agent Anthony Thomas
testified that Stevenson told investigators in a post-arrest
interview that (1) he was a member of the “Project Kings”
and served as the gang’s enforcer, (2) the gang sold crack
cocaine and held “Nation Days,” and (3) disciplinary action
was taken by the gang against “Latin Kings” for not
working on Nation Days. The trial judge instructed the
12                Nos. 99-2299, 99-2505, 99-2514, 99-2570,
                       99-2598, 99-2763, 99-2983, 01-1690

jury that they should consider the statement only as
evidence against Stevenson and not against any of the
other defendants. Despite the instruction, defendants
objected to the admission of the statement, arguing in
reliance on Bruton v. United States, 391 U.S. 123 (1968),
that their Confrontation Clause rights were violated
because the statement implicated them in the conspiracy
by referring to “Latin Kings,” “Project Kings,” and “Nation
Days.”
  We review evidentiary rulings that impact the Sixth
Amendment right to confront witnesses de novo. United
States v. Castelan, 219 F.3d 690, 694 (7th Cir. 2000). We
begin by noting, as the Supreme Court did in Richardson
v. Marsh, that there is “an almost invariable assumption
of the law that jurors follow their instructions,” and that
Bruton “recognized a narrow exception to this principle.”
481 U.S. 200, 206-07 (1987). In the Bruton case, the gov-
ernment introduced the confession of Evans, Bruton’s co-
defendant. Evans’s confession plainly stated that he
and Bruton had committed the crime charged. Bruton, 391
U.S. at 124-25. Because Evans was a co-defendant and did
not testify, Bruton had no opportunity to cross-examine
him and test this confession, which obviously implicated
him as well as Evans. The Court held that a defendant’s
Confrontation Clause rights are deprived when a confes-
sion of a nontestifying defendant that also “expressly
implicates” a co-defendant is admitted, even when the jury
is instructed to consider the statement only as evidence
against the declarant. Id. at 124 n.1, 135-36; see also Rich-
ardson, 481 U.S. at 208.
  Since Bruton the Supreme Court has further defined the
doctrine. In Richardson, the Court made clear that some
confessions by co-defendants could be admitted if they
were sufficiently redacted so that they did not facially
Nos. 99-2299, 99-2505, 99-2514, 99-2570,                 13
     99-2598, 99-2763, 99-2983, 01-1690

incriminate other defendants. 481 U.S. at 211. The Richard-
son Court noted that where a confession does not di-
rectly refer to a co-defendant, and implicates that co-
defendant only by inferences drawn from other evidence
in the trial, the chances that the jury will disregard or
be unable to follow the judge’s limiting instruction are
significantly diminished. Id. at 208. In Gray v. Maryland,
however, the Court clarified that Bruton problems are
not avoided simply by deleting from a confession the co-
defendant’s name or by merely inserting in place of the co-
defendant’s name a symbol, such as the word “deleted.” 523
U.S. 185, 197 (1998). The Court noted that this insert was
actually “facially incrimin[ating]” because the word “de-
leted” still pointed to specific people. Id. at 196-97.
  After Richardson and Gray, it is clear that a redacted
confession may be admitted as long as the redaction
does not obviously refer to the co-defendants. The deter-
mination of when a term obviously refers to a co-defen-
dant may not always be easy to make. In Gray, however,
the Court insinuated that one-to-one correspondence be-
tween the inserted terms and the co-defendants at issue
makes the reference more obvious and thus more problem-
atic. That this was a primary concern is seen in the Court’s
suggestion of a possible way the Government could have
avoided the Bruton problem:
    The witness who read the confession told the jury that
    the confession (among other things) said,
      “Question: Who was in the group that beat Stacey?”
      “Answer: Me, deleted, deleted, and a few other guys.”
    Why could the witness not, instead, have said:
      “Question: Who was in the group that beat Stacey?”
      “Answer: Me and a few other guys.”
14                 Nos. 99-2299, 99-2505, 99-2514, 99-2570,
                        99-2598, 99-2763, 99-2983, 01-1690

Gray, 523 U.S. at 196. According to the Gray Court, the
“deleted, deleted” redaction too clearly referred to the
other two participants, one of whom had died and the
other of whom was the defendant. Id. at 188, 194.
  In decisions since Gray and Richardson, we have used
this one-to-one correspondence as a factor in our efforts
to determine if the redacted confession too obviously re-
fers to the co-defendants. For instance, in United States
v. Hoover, a case on which defendants rely heavily, we
held that substituting “incarcerated leader” and “unincar-
cerated leader” for the names of two defendants did not
solve Bruton problems because those terms were “obvious
stand-ins” for the names of the defendants. 246 F.3d
1054, 1059 (7th Cir. 2001). Our reasoning there relied in
part on the fact that this sort of redaction did not “avoid[ ]
a one-to-one correspondence between the confession and
easily identified figures sitting at the defense table.” Id.
  In the case now before us, the one-to-one correspondence
that was present in Bruton, Gray, and Hoover does not ex-
ist. Rather, there is only an unspecified mention of a
group of people, the “Latin Kings.”2 We note that this one-
to-one analysis is probably not dispositive of the issue in
every case, but it is at least an important factor to con-


2
  We note there was some speculation by the parties before trial
began as to whether the statement might include more specific
references to the Inca and Cacique (both titles of specific people
in the Latin King gang). (Tr. 14-16). But at trial when the
testimony was presented to the jury no references were made
to the Inca or Cacique, (Tr. 163-74); thus, there is no issue here
as to whether those references might have presented Bruton
problems.
Nos. 99-2299, 99-2505, 99-2514, 99-2570,                   15
     99-2598, 99-2763, 99-2983, 01-1690

sider in determining whether the redaction obviously re-
fers to any of the co-defendants on trial.
  Here, we do not find the use of the terms “Project Kings,”
“Latin Kings,” or “Nation Days” to be overly obvious. Given
that the indictment named twenty-one Project Kings as
defendants in this conspiracy there is little chance that
the jury would equate any reference to “Latin Kings” or
“Project Kings” with the eight defendants actually on trial.
Further, the Latin Kings is an extremely large gang that
has components in many parts of Chicago and indeed
all over the country. In the jury’s mind, the reference to
“Latin Kings” could well refer to any number of other Latin
Kings. Likewise, “Project Kings” referred to a sub-group
of the Latin Kings, which was much larger than the eight
defendants on trial. And it is not clear how the reference
to Nation Days directly implicates any of the defendants.
None of these terms can be said to serve as “obvious stand-
ins” for the co-defendants.
  The situation here is much like the one we addressed
in United States v. Stockheimer, 157 F.3d 1082, 1086 (7th
Cir. 1998). In that case, one defendant stated that an
“inner circle of persons” was responsible for the crimes
committed. Id. Two co-defendants objected to this state-
ment, arguing that it implicated them because of the use
of the phrase “inner circle.” Id. (citations omitted). We
rejected the defendants’ contention, noting that even if
we assumed that “the jury immediately concluded that . . .
the other defendants . . . belonged to the inner circle . . .
[n]evertheless, [the] statements do not ‘facially incriminate’
these defendants.” Id. (citations omitted). The same is true
in the case now at bar. The references here simply do
not directly or obviously incriminate these defendants.
  Even if a Bruton error did exist here, we would find,
as we did in Hoover, that such error was harmless. Hoover,
16                  Nos. 99-2299, 99-2505, 99-2514, 99-2570,
                         99-2598, 99-2763, 99-2983, 01-1690

246 F.3d at 1059-60. As discussed above, the evidence of
a narcotics conspiracy in this case was substantial. Given
this surplus of damning evidence, we find it implausible
that Stevenson’s statement, which only mentioned the
vague terms “Project Kings,” “Latin Kings,” and “Nation
Days,” had any substantial impact on the jury’s ultimate
conclusion.


D. Use of Minors
  Defendants Rosario and Santana were charged with
and convicted of using minors to sell drugs in violation of
21 U.S.C. § 861(a)(1).3 Defendants Rosario, Santana, Stev-
enson, and Wilfredo Hernandez were charged with and
convicted of using minors to avoid apprehension for illegal
drug sales in violation of 21 U.S.C. § 861(a)(2).4 On appeal,
they challenge various aspects of these convictions.




3
  “It shall be unlawful for any person at least eighteen years of
age to knowingly and intentionally—
     (1) employ, hire, use, persuade, induce, entice, or coerce, a
     person under eighteen years of age to violate any provision
     of this subchapter or subchapter II of this chapter.”
21 U.S.C. § 861(a)(1) (2003).
4
  “It shall be unlawful for any person at least eighteen years of
age to knowingly and intentionally—
     (2) employ, hire, use, persuade, induce, entice, or coerce, a
     person under eighteen years of age to assist in avoiding
     detection or apprehension for any offense of this subchap-
     ter or subchapter II of this chapter by any Federal, State,
     or local law enforcement official.”
21 U.S.C. § 861(a)(2) (2003).
Nos. 99-2299, 99-2505, 99-2514, 99-2570,                    17
     99-2598, 99-2763, 99-2983, 01-1690

  1. Bill of Particulars
  Before trial, the defendants filed a motion for a bill
of particulars that would have compelled the government
to identify the minors who were allegedly used. The dis-
trict court denied defendants’ motion, holding that the
indictment and the discovery materials provided sufficient
information from which the defendants could reasonably
anticipate the evidence that the government would intro-
duce at trial.
  Whether to require a bill of particulars rests within the
sound discretion of the district court, and we will reverse
a district court’s decision to deny a bill of particulars
“only when the trial court clearly abuses its discretion.”
United States v. McAnderson, 914 F.2d 934, 946 (7th Cir.
1990) (quotations omitted). That is, unless it is clear that
“no reasonable person could take the view adopted by the
trial court,” we will not disturb the trial court’s decision.
Hughes, 970 F.2d at 232 (quotations omitted). Further, we
have stated that to overturn a denial of a bill of particulars,
a defendant must suffer “actual prejudice from the denial.”
McAnderson, 914 F.2d at 946.
  In United States v. Kendall, we held that a bill of particu-
lars was unnecessary where the indictment sets forth
the elements of the charged offenses and provides suffi-
cient notice of the charges to enable the defendant to
prepare his defense. 665 F.2d 126, 134-35 (7th Cir. 1981).
We further held in United States v. Canino that a bill of
particulars is not required when the information a defen-
dant needs to prepare his defense is available through
“some other satisfactory form,” such as discovery. 949 F.2d
928, 949 (7th Cir. 1992) (citing 1 WRIGHT ET AL., FEDERAL
PRACTICE AND PROCEDURE § 129, at 436-38 (1982)). There
is little doubt here that the indictment set out the ele-
ments of the charged offenses. Defendants argue, however,
18                 Nos. 99-2299, 99-2505, 99-2514, 99-2570,
                        99-2598, 99-2763, 99-2983, 01-1690

that without the names of the minors they could not
adequately prepare their defense.
   We find that the district court did not abuse its discretion
in refusing to require a bill of particulars because the
names of the minors were available through discovery.
Among the relevant discovery material was a summary
of the testimony involving juvenile Jose Hernandez, ledgers
showing that specific juveniles were scheduled to pro-
vide security and sell drugs on certain Nation Days, and
transcripts of the audio tapes on which references to
“shorties” (a term that referred to minors) were made.5 In
light of these discovery materials, it was not an abuse of
discretion for the district court to hold that defendants
could reasonably anticipate the evidence the government
would produce at trial and adequately prepare their de-
fense based on this evidence.
  Defendants also claim that their due process rights were
violated because they had no notice of who the minors
were. The argument is largely undeveloped and amounts
to little more than bald assertions. They rely on the fact
that during the jury instruction conference the govern-
ment sought to introduce birth certificates and other infor-
mation about particular minors, of whom the defendants
claim they received no notice. Defendants assert that they
were prejudiced by this surprise and their correspond-
ing lack of preparation to argue the point; however, the
argument is unavailing in light of the fact that the court
ruled in favor of the defendants and did not allow the



5
   We note that the defendants’ entitlement to receive the names
of the minors referred to as “shorties” is tenuous; since the
government did not know the names of these minors either,
it would have been impossible to provide these names to defen-
dants.
Nos. 99-2299, 99-2505, 99-2514, 99-2570,                       19
     99-2598, 99-2763, 99-2983, 01-1690

information concerning these minors to be admitted.
Discovery provided defendants with notice of all of the
minors to whom the government actually referred at trial.
Therefore, we find no due process violation.


    2. Sufficiency of Evidence on Counts 2 and 3
  Defendants next contend that there was insufficient
evidence to convict them of using minors as charged in
Counts 2 and 3 of the indictment. We have noted before
that the hill one must climb in a sufficiency-of-evidence
claim is exceedingly steep. United States v. Frazier, 213
F.3d 409, 416 (7th Cir. 2000). We view all the evidence in
the light most favorable to the prosecution and reverse
the jury’s verdict only where the record is devoid of any
evidence, regardless of how it is weighed, from which a jury
could find the defendants guilty beyond a reasonable
doubt. United States v. Johnson, 26 F.3d 669, 684 (7th Cir.
1994).
  As stated above, § 861(a) makes it a crime to “knowingly
and intentionally” (1) use a minor to violate the narcotics
laws or (2) use a minor to assist in avoiding detection of
a violation of the narcotics laws. 21 U.S.C. § 861(a) (2003).
Defendants concede that the government did not have
to prove that the defendants knew that the people they
were using were minors. See Frazier, 213 F.3d at 419
(holding that knowledge that the person used is under the
age of eighteen is not an element of the statute). Defen-
dants also do not argue, nor could they, that there was
insufficient evidence to show that minors were used as
part of this drug conspiracy.6 What defendants do argue


6
  The evidence introduced included testimony by Juan Lorenzana,
who was a minor for at least part of the period of the conspiracy,
that on weekly Nation Days he both sold drugs and served as
                                                     (continued...)
20                Nos. 99-2299, 99-2505, 99-2514, 99-2570,
                       99-2598, 99-2763, 99-2983, 01-1690

is that while there may have been evidence that minors
were being used to sell drugs and avoid detection there is
no evidence that these defendants “knowingly and inten-
tionally” employed the minors in the drug conspiracy.
Basically, they contend that there is nothing which links
them to the use of minors; however, the evidence shows
otherwise.
  The two defendants charged in Count 2—using a minor
to violate narcotics laws—were Rosario and Santana, the
number one and number two people in this gang. And
the four defendants charged in Count 3—using a minor to
avoid detection of narcotics laws violations—included not
only Rosario and Santana, but also Stevenson and Wilfredo
Hernandez, the leaders of the gang’s security compon-
ent detail. Given the nature of this drug conspiracy and
gang it is doubtful that the gang’s leaders were not “know-
ingly and intentionally” employing the people who worked
under them. We recognize, however, that in some situa-
tions people serving in a leadership capacity do not al-
ways know who works for them. See United States v.
McDonald, 877 F.2d 91, 93 (D.C. Cir. 1989) (“A reasonable
jury could not conclude beyond a reasonable doubt, from
McDonald’s role as supplier alone, that McDonald was
knowledgeable of all operations at the [drug] house and
therefore used Pinkney within the meaning of [section
861(a)].”). In defendants’ case, however, it was not mere-
ly the fact that they were the leaders of the drug conspiracy
that linked them to the minors. Rather, at trial, audio
tapes of these defendants at gang “demos”—meetings


6
  (...continued)
a lookout for police. Also, both Juan Lorenzana and Juan
Hernandez testified that Jose Hernandez, a minor during the
whole period of the conspiracy, worked security and directed
drug customers on Nation Days.
Nos. 99-2299, 99-2505, 99-2514, 99-2570,                 21
     99-2598, 99-2763, 99-2983, 01-1690

where the gang leaders discussed the details of Nation
Days—were played into evidence. On one of these tapes,
Wilfredo Hernandez is heard directing “shorties” to go
into a courtyard and watch for police while the leaders
discussed business. On another tape, Stevenson is heard
complaining that shorties were not properly performing
their security duties. Finally, on the tape of another demo,
at which Santana and Wilfredo Hernandez were present,
the jury heard Rosario discussing the benefits of using
shorties in gang activities because juveniles faced more
lenient penalties if caught than did older members. These
tapes provide substantial evidence that these defendants
knowingly and intentionally used minors as charged in
Counts 2 and 3.
   Defendants point to another tape on which Rosario is
heard ordering that no shorties were to be used on a
particular Nation Day. They argue that this tape shows
that the leaders of the gang condemned the use of minors
in drug transactions. But viewing this evidence in the
light most favorable to the government, as we must, the
jury could have rationally interpreted this statement as
showing that the leaders of the gang were in direct con-
trol of when and how minors were used, and that some-
times they chose to use minors and sometimes they
chose not to use them. This interpretation makes reason-
able sense of this tape in light of the other tapes and
testimony, which showed that the leaders did sometimes
direct minors to participate in the drug conspiracy.
  In sum, given the comments made on the audio tapes by
these defendants about the use of minors, given the testi-
mony of the minors themselves about their activities in the
conspiracy, given the fact that these defendants were the
leaders of the conspiracy, and given the testimony of the
gang’s treasurer, Juan Hernandez, that the gang used
minors to sell drugs and avoid detection, we find that a
22                 Nos. 99-2299, 99-2505, 99-2514, 99-2570,
                        99-2598, 99-2763, 99-2983, 01-1690

rational jury could have concluded that these defendants
were knowingly and actively employing minors in their
drug conspiracy. The sufficiency of evidence challenge fails.


    3. Sufficiency of the Indictment on Count 3
  Defendant Stevenson argues that his conviction on
Count 3 must be overturned because the indictment did
not allege any mens rea and thus fails to charge an of-
fense.7 Stevenson failed to raise this argument below;
therefore, we review it here only for plain error. Stevenson
attempts to avoid the plain error standard of review by
arguing that an indictment that negates an element of the
offense fails to confer subject-matter jurisdiction on the
district court; thus, we should consider the question of
jurisdiction de novo. Stevenson’s argument fails, however,
because 18 U0.S.C. § 3231 confers jurisdiction on district
courts to try charges framed by federal indictments, and, as
we have repeatedly held, “district judges always have
subject-matter jurisdiction based on any indictment pur-
porting to charge a violation of federal criminal law . . . so
errors in a non-frivolous indictment do not strip the dis-
trict court of jurisdiction under § 3231.” United States v.
Bjorkman, 270 F.3d 482, 490 (7th Cir. 2001). Consequently,
the issue is not jurisdictional and plain error applies. Plain-
error review of the sufficiency of an indictment is an
extremely difficult standard to overcome because we
will reverse only if the indictment “is so obviously defective


7
  Count 3 of the indictment charged Stevenson with violation
of § 861, alleging that he “employed, hired, used, induced and
enticed” minors to assist in avoiding detection of violations of
the drugs laws. Section 861, however, contains the mens rea
“knowingly and intentionally,” which was omitted from the
indictment.
Nos. 99-2299, 99-2505, 99-2514, 99-2570,                        23
     99-2598, 99-2763, 99-2983, 01-1690

as not to charge the offense by any reasonable construc-
tion.” United States v. Wabaunsee, 528 F.2d 1, 2 (7th Cir.
1975) (quotations omitted).
  In United States v. Smith, we decided the identical
issue that Stevenson raises here. 223 F.3d 554, 570-72
(7th Cir. 2000). In that case, Smith was charged with a
violation of § 861(a). Id. at 571. The indictment in that
case likewise failed to specify any mens rea element. Id.
And the defendant there raised the same issue that
Stevenson does here. We rejected the argument, holding
that the scienter requirement was present in the context
of the indictment in the words “employ,” “hire,” “use,” “in-
duce,” and “entice,” id. at 572,8 the same words used in the
indictment here. These words sufficiently convey the no-
tion of knowledge and intent, so it cannot be said that
this indictment fails to “charge the offense by any reason-
able instruction.” Wabaunsee, 528 F.2d at 2. Stevenson
urges us to overrule our decision in Smith, but offers us
no compelling reason to do so. Consequently, his suffi-
ciency-of-the-indictment challenge fails.


    4. Jury Instructions on Count 3
  In a related argument, Stevenson claims that the dis-
trict court gave a flawed jury instruction on Count 3 and
that this error warrants reversal of his conviction on the
count. In relevant part, the trial judge instructed the
jury that in order to find a defendant guilty on Count 3, it


8
   In Smith we focused especially on the words “induce” and
“entice” as conveying the idea of intention, stating “it seems to us
impossible to . . . ‘induce’ or ‘entice’ a person to take those ac-
tions, without the necessary scienter. The ideas of purpose,
knowledge, and intent are inherent in those words.” Smith, 223
F.3d at 572.
24                 Nos. 99-2299, 99-2505, 99-2514, 99-2570,
                        99-2598, 99-2763, 99-2983, 01-1690

had to find that “the defendant knowingly employed or
used a person or persons to assist in avoiding detection
and apprehension for the narcotics conspiracy.” (Tr. 3218-
19). As the government concedes, this instruction errone-
ously omitted the word “intentionally.” This error, at least
facially, gave the jury a lower mens rea requirement
than that required by § 861, which provides that defen-
dants must have acted “knowingly and intentionally.” 21
U.S.C. 861(a) (2003).
  Obviously, the omission of part of the mens rea require-
ment of a statute is a serious flaw; however, because
no defendant objected to the jury instruction at the trial
level, we review the issue only for plain error. Again, under
the plain-error standard, we will reverse the district
court’s error only if it is clear or obvious and “seriously
affects the fairness, integrity, or public reputation of
judicial proceedings.” United States v. Cusimano, 148 F.3d
824, 828 (7th Cir. 1998) (citing Olano, 507 U.S. at 736).
   We note that Stevenson’s argument on the jury-instruc-
tion issue was not addressed in the Smith decision dis-
cussed above. In Smith, we specifically noted that “[p]er-
haps one might ‘employ,’ ‘hire,’ or ‘use’ a person to . . . assist
in avoiding detection without criminal intent . . . [but]
it seems impossible to take the next step, which is to
‘induce’ or ‘entice’ a person to take those actions, without
necessary scienter.” Smith, 223 F.3d at 572. In the jury
instruction here, neither “induce” nor “entice” were used;
rather the jury was told that Stevenson only had to “em-
ploy[ ]” or “use[ ]” minors to violate the statute. Also unlike
the jury instruction in Smith, however, the court here
did include the word “knowingly.” Thus, we are presented
with the issue of whether the terms “employ” or “use” along
with the mens rea term “knowingly” are sufficient to con-
vey the requisite criminal intent of the statute—a ques-
tion that we did not have to address in Smith. Id. at 572.
Nos. 99-2299, 99-2505, 99-2514, 99-2570,                     25
     99-2598, 99-2763, 99-2983, 01-1690

  We find that the instruction given to the jury suffi-
ciently encapsulated the idea of purpose and intent to
avoid reversal under the plain error standard.9 Our read-
ing of the instruction leads us to the conclusion that if
Stevenson “knowingly” used kids in connection with the
drug offenses that this use almost had to have been inten-
tional. He knew these kids were minors and he knew that
he was using and employing them to avoid detection of
drug offenses. Put another way, it is difficult to see how
he could knowingly but unintentionally “use” and “employ”
a minor in these drug offenses. Consequently, we find
that where a jury instruction includes the mens rea term
“knowingly” but errantly omits the word “intentionally,”
that jury instruction is not so flawed as to work substan-
tial injustice, at least where the instruction also uses
the words “employ” and “use.”10


E. Apprendi Arguments
  In Apprendi v. New Jersey, the Supreme Court held that
any fact, other than a prior conviction, “that increases the
penalty for a crime beyond the prescribed statutory maxi-


9
  We note that this obviously would be a much closer question
under a lower standard of review, but we reserve deciding that
issue until another day.
10
   Stevenson additionally claims that he is mentally retarded,
so the omission of the word “intentionally” produced an even
greater prejudicial effect because the jury was not given the
opportunity to consider whether he had the mental capacity to
even commit this crime. However, no evidence of Stevenson’s
retardation was ever presented to the jury. Further, we do not
find that his mental capacity affects our reasoning that the
instruction given sufficiently conveyed the notion of “knowledge
and intent.”
26                 Nos. 99-2299, 99-2505, 99-2514, 99-2570,
                        99-2598, 99-2763, 99-2983, 01-1690

mum must be submitted to a jury, and proved beyond a
reasonable doubt.” 530 U.S. 466, 490 (2000). All defen-
dants, except Stevenson, argue that the sentences they
received violated Apprendi because the trial judge, rather
than the jury, determined the amount of drugs involved
for sentencing purposes. Only Santana raised the Apprendi
issue below, so his challenge is reviewed de novo; the rest
of the defendants’ arguments on this issue will be re-
viewed for plain error. We ultimately reject all defendants’
Apprendi claims, but we will address them in three sepa-
rate groups given the different standards of review and
the different reasons for affirming their sentences.


  1. Santana’s Apprendi Claim
  In the parts relevant to this case, the federal narcotics
statute first lists that the “unlawful acts” covered include
knowingly or intentionally possessing drugs with the in-
tent to distribute them. 21 U.S.C. § 841(a). Section (b) of
the statute then sets different maximum and minimum
penalties that vary primarily on the basis of the quantity
and type of the drugs involved. 21 U.S.C. § 841(b). When, as
here, crack cocaine is the drug of conviction, section (b)
provides for the following sentences:
     Section 841(b)(1)(A): persons committing offenses in-
     volving 50 or more grams of crack cocaine shall receive
     a minimum of 10 years imprisonment and a maximum
     of life; and if the defendant has a prior felony drug
     conviction then the sentence shall not be less than 20
     years or more than life.
     Section 841(b)(1)(B): persons committing offenses
     involving 5 or more grams of crack cocaine shall receive
     a minimum of 5 years and not more than 40 years
     imprisonment; and if the defendant has a prior fel-
Nos. 99-2299, 99-2505, 99-2514, 99-2570,               27
     99-2598, 99-2763, 99-2983, 01-1690

   ony drug conviction the sentence shall not be less
   than 10 years or more than life.
   Section 841(b)(1)(C): persons committing offenses
   involving an undetermined amount of crack cocaine
   shall not receive more than 20 years imprisonment;
   and if the defendant has a prior felony drug convic-
   tion the sentence shall not exceed 30 years.
21 U.S.C. § 841 (2000).
  The jury instructions given in this case did not re-
quire the jury to find a drug quantity; thus, the jury
convicted Santana, and the other defendants, of conspir-
ing to possess and distribute an unspecified amount of
crack cocaine. At Santana’s sentencing, the judge deter-
mined by a preponderance of the evidence that Santana
was responsible for 144 grams of crack cocaine, which
corresponded to a sentencing-guideline range between
seventeen and one-half years and twenty-two years (210-
262 months). The judge then sentenced Santana to 20
years, relying on § 841(b)(1)(A)’s mandatory minimum of
20 years for defendants, like Santana, with prior felony
drug convictions who commit offenses involving more
than 50 grams of crack cocaine. Santana argues that this
sentence violates Apprendi because it was the judge,
rather than the jury, that determined the quantity of
drugs involved and because the judge’s determination led
to the imposition of a mandatory minimum that was not
warranted by the findings of the jury. We reject Santana’s
argument because we find it to be precluded by cases in
this Circuit and by recent Supreme Court precedent.
  The Apprendi decision makes clear that its application
does not extend to situations where a defendant’s sen-
tence does not exceed a prescribed statutory maximum.
530 U.S. at 487 n.13 (noting that it was not overruling
McMillan v. Pennsylvania, 477 U.S. 79 (1986), because
28                  Nos. 99-2299, 99-2505, 99-2514, 99-2570,
                         99-2598, 99-2763, 99-2983, 01-1690

the Apprendi decision did not impact “cases that do not
involve the imposition of a sentence more severe than the
statutory maximum for the offense established by the
jury’s verdict”); see also United States v. Williams, 238 F.3d
871, 877 (7th Cir. 2001) (“[T]he rule of Apprendi is not
implicated when the actual sentence imposed is less
severe than the statutory maximum.”). We have repeatedly
stated that in drug cases, Apprendi has no application
where a drug dealer is given a sentence at or below the
maximum provided in § 841(b)(1)(C).11 This is the case
because a conviction under § 841(b)(1)(C) does not require
any drug quantity to be found by the jury. Santana had
a prior felony drug conviction so the maximum sentence
he could receive under § 841(b)(1)(C) was 30 years impris-
onment. He received a sentence of only 20 years; therefore,
there was no Apprendi violation.
  Santana attempts to avoid this conclusion by arguing
that Apprendi was violated in his case because he was
sentenced to a mandatory minimum under § 841(b)(1)(A).


11
   For just of few examples of cases where we have so held see
United States v. Collins, 272 F.3d 984, 987 (7th Cir. 2001)
(“Apprendi is violated here only if Mr. Collins’ sentence exceeds
the statutory maximum permitted by the evidence proved be-
yond a reasonable doubt before the jury and by his prior convic-
tion.”); United States v. Duvall, 272 F.3d 825, 830 (7th Cir. 2001)
(“Duvall’s 30-year sentence does not exceed the maximum al-
lowed under § 841(b)(1)(C) when there is a prior felony drug
conviction, so there is no violation of Apprendi.”); United States
v. Brough, 243 F.3d 1078, 1079-80 (7th Cir. 2001) (“[I]f (for
example) [the offense involves] cocaine or heroin, then any pen-
alty up to 20 years is lawful even if the jury does not find a par-
ticular quantity, because 20 years is the maximum under
§ 841(b)(1)(C) for unlawfully distributing any detectable quantity
of any Schedule I or II controlled substance.”).
Nos. 99-2299, 99-2505, 99-2514, 99-2570,                   29
     99-2598, 99-2763, 99-2983, 01-1690

According to Santana, Apprendi should apply to mandatory
minimums, meaning that a defendant could not be sen-
tenced to a mandatory minimum unless the facts trigger-
ing that minimum were proved to the jury beyond a rea-
sonable doubt.
  In United States v. Williams, we addressed the exact
argument made by Santana. 238 F.3d 871 (7th Cir. 2001).
There, defendant Williams was convicted of possessing
crack cocaine with intent to distribute. Id. at 873. Just as
in Santana’s case, the judge, rather than the jury, de-
termined the amount of drugs involved (60.4 grams) and
sentenced Williams to the corresponding mandatory
minimum under § 841(b)(1)(A)—ten years in that case
because Williams had no prior conviction. Id. at 874. On
appeal, Williams argued that Apprendi had been violated
because the court relied on § 841(b)(1)(A)’s mandatory
minimum without submitting the issue of drug quantity
to the jury. We held that Apprendi did not apply be-
cause regardless of the district court’s application of a
mandatory minimum, Williams was still sentenced to
a term below the statutory maximum provided in
§ 841(b)(1)(C). Id. at 877. We have no inclination to over-
rule Williams today, especially in light of the Supreme
Court’s recent decision in Harris v. United States, 122 S. Ct.
2406 (2002).
  In Harris, the Supreme Court held that Apprendi did
not require facts which might increase the mandatory
minimum sentence to be proven to a jury beyond a rea-
sonable doubt. Id. at 2420. Santana attempts to distin-
guish Harris by arguing that it involved 18 U.S.C. § 924
(use of a firearm in relation to crime of violence or drug
30                    Nos. 99-2299, 99-2505, 99-2514, 99-2570,
                           99-2598, 99-2763, 99-2983, 01-1690

trafficking),12 rather than the federal narcotics statute at
issue here. Id. at 2410-11. Santana notes that § 924 con-
tains only mandatory minimums and does not have manda-
tory maximums, whereas 21 U.S.C. § 841(b)(1) has both
minimums and maximums. According to Santana, the
distinction is important because under § 841, the single
fact which determines the maximums also fixes the statu-
tory minimums; consequently, when a fact is determined
that raises the mandatory minimum it also raises the
maximum penalty to which a defendant is exposed. Thus,
in Santana’s view, that fact must be submitted to the
jury. While there is some logic to the argument, we do
not find this reasoning persuasive nor do we see that
Harris necessarily allows such a conclusion. Santana nev-
er addresses the fact that his actual sentence never
came within Apprendi’s stated confines—that is, his
sentence did not exceed the maximum sentence allow-
able under § 841(b)(1)(C). We believe that the holding
in Harris—that Apprendi does not apply to the manda-
tory minimums of 18 U.S.C. § 924(c)(1)(A)—only reinforces
the basic principle that “Apprendi is violated . . . only if [a


12
     18 U.S.C. § 924 states, in relevant part:
       [A]ny person who, during and in relation to any crime of
       violence or drug trafficking crime . . . uses or carries a
       firearm, or who, in furtherance of any such crime, possesses
       a firearm, shall, in addition to the punishment provided
       for such crime of violence or drug trafficking crime—
           (i) be sentenced to a term of imprisonment of not less
           than 5 years;
           (ii) if the firearm is brandished, be sentenced to a term
           of imprisonment of not less than 7 years; and
           (iii) if the firearm is discharged, be sentenced to a term
           of imprisonment of not less than 10 years.
18 U.S.C. §924(c)(1)(A).
Nos. 99-2299, 99-2505, 99-2514, 99-2570,                 31
     99-2598, 99-2763, 99-2983, 01-1690

defendant’s] sentence exceeds the statutory maximum
permitted by the evidence proved beyond a reasonable
doubt before the jury and by his prior conviction.” Collins,
272 F.3d at 987. We reiterate that here, the evidence
proved beyond a reasonable doubt to the jury was that
Santana possessed and intended to distribute an unspeci-
fied amount of crack cocaine. The statutory maximum set
by § 841(b)(1)(C) for this crime is 30 years when the
defendant, like Santana, has a prior felony drug conviction.
Santana was sentenced to only 20 years; thus, Apprendi
is inapplicable.


  2. Apprendi Claims of Other Defendants Except
     Rosario
  All the remaining defendants, except Rosario, were
sentenced to prison terms at or below the statutory maxi-
mum set in 841(b)(1)(C). For some of these defendants the
maximum under § 841 (b)(1)(C) was 20 years and for
others, like Wilfredo Hernandez and Sandy Garvin, the
maximum was 30 years because they had prior felony
drug convictions. All the defendants, however, received
sentences below the maximum applicable to them. Since,
as discussed above, there was no Apprendi violation in
this situation even under de novo review, we need not
further discuss their claims, which we review only for
plain error.


  3. Rosario’s Apprendi Claim
  Rosario was convicted on Count 1 (conspiracy to violate
the drug laws), Count 2 (use of minors to distribute narcot-
ics), Count 3 (use of minors to avoid detection of drug law
violations), and Count 20 (distribution of narcotics). Based
on the court’s determination of the quantity of drugs for
32                Nos. 99-2299, 99-2505, 99-2514, 99-2570,
                       99-2598, 99-2763, 99-2983, 01-1690

which Rosario was responsible, the district court found
that the applicable sentencing guideline range was 30
years (360 months) to life. Rosario was given a prison term
of 30 years, which was arrived at by imposing 30-year
sentences each for Counts 1, 2, and 3, and a 20-year
sentence on Count 20—all sentences to run concurrently.
As discussed above, since drug quantity was not deter-
mined by the jury, the applicable statutory maximum
comes from 841(b)(1)(C), which for Rosario provides a
maximum of 20 years. Facially this creates an Apprendi
error, but ultimately we reject Rosario’s challenge for
the following reasons.
  Rosario did not raise his Apprendi challenge below so
we will overturn his sentence only if we find plain error.
We have previously rejected arguments identical to
Rosario’s. See, e.g., United States v. Martinez, 289 F.3d
1023, 1027 (7th Cir. 2002); United States v. Knox, 287 F.3d
667, 669 (7th Cir. 2002); United States v. Brough, 243 F.3d
1078, 1080-81 (7th Cir. 2001); United States v. Parolin, 239
F.3d 922, 929-30 (7th Cir. 2001). In each case our reason-
ing has been the same: while the sentence the defendant
received exceeded the statutory maximum for one or
more of the counts, it did not extend beyond the sentence
that the trial court could have imposed if it had stacked
the sentences of all the counts consecutively as it must
in certain situations under the sentencing guidelines. See
U.S.S.G. § 5G1.2(d) (2002) (discussed below). Under such
circumstances, when consecutive sentences provide an
alternative means of achieving the same sentence with-
out exceeding the maximum for any one count, Apprendi
is not violated.
  Application of this principle to Rosario’s case will illus-
trate the point. As noted above, Rosario was convicted
on four separate counts. The judge sentenced him to
three 30-year sentences and one 20-year sentence, and
Nos. 99-2299, 99-2505, 99-2514, 99-2570,                        33
     99-2598, 99-2763, 99-2983, 01-1690

the sentences were to run concurrently. Thus, the sen-
tence fell within the guideline range of 30 years (360
months) to life, the applicable range based on the drug
quantity involved as determined by the judge. The sen-
tence of 30 years on some of the counts, however, vio-
lates Apprendi because the maximum penalty applicable
to Rosario under the statute was 20 years. Our review
for plain error, however, means we will reverse the sen-
tence only if the error “seriously affect[s] the fairness,
integrity, or public reputation of judicial proceedings,”
Olano, 507 U.S. at 736 (citation omitted)—that is, only
if the error prejudiced Rosario by imposing on him a
sentence greater than he would otherwise have received.13
See United States v. Angle, 254 F.3d 514, 518-19 (4th Cir.
2001) (en banc).


13
   The standard of review is at least one of the factors that
makes this case distinguishable from language in Apprendi that
arguably would require us to reach the opposite conclusion. In
Apprendi, the State of New Jersey argued that Apprendi’s 12-year
sentence, when there was a 10-year maximum, did not violate
the due process clause because the State could have achieved
the same result by stacking sentences from other counts. The
Supreme Court rejected the argument, however, stating that
“[t]he constitutional question . . . is whether the 12-year sentence
imposed on count 18 was permissible, given that it was above
the 10-year maximum . . . . The sentences on counts 3 and 22 have
no . . . relevance to our disposition.” Apprendi, 530 U.S. at 474.
The important distinction to be made with our case, though, is
that in Apprendi the State of New Jersey was arguing that there
was no constitutional error in the sentence; whereas, we have
already determined that there was error. In the case now be-
fore us, we are simply trying to determine if that error prej-
udiced Rosario, so as to require reversal under the plain error
standard of review. See United States v. Angle, 254 F.3d 514, 519
(4th Cir. 2001) (en banc) (distinguishing Apprendi on the same
basis); United States v. Page, 232 F.3d 536, 544-45 (6th Cir. 2000)
(same).
34                  Nos. 99-2299, 99-2505, 99-2514, 99-2570,
                         99-2598, 99-2763, 99-2983, 01-1690

  Here there is no prejudice because Rosario could have
received the same prison term through stacking the sen-
tences in a way that avoided violation of Apprendi. In fact,
sentencing guideline § 5G1.2(d) provides that where, as
here, multiple counts of conviction are involved “the
sentence imposed on one or more of the other counts shall
run consecutively, but only to the extent necessary to
produce a combined sentence equal to the total punish-
ment.” U.S.S.G. § 5G1.2(d) (emphasis added).14 The dis-


14
   We noted in Knox that “the courts of appeals do not agree
whether, in the wake of Apprendi, U.S.S.G. § 5G1.2(d) still
compels a judge to use consecutive sentences when necessary
to construct a term within the Guideline range . . . [but] every
court of appeals believes that consecutive sentences are lawful
if the district judge chooses to impose them.” 287 F.3d at 669
(citations omitted). The language of § 5G1.2(d) is cast in terms
of the mandatory rather than the discretionary and the major-
ity of circuits that have decided the issue have found that
§ 5G1.2(d) is mandatory. See United States v. Outen, 286 F.3d 622,
640 n.19 (2d Cir. 2002) (“We have held that the application of
§ 5G1.2 is largely mandatory.”); United States v. Diaz, 296 F.3d
680, 684 (8th Cir. 2002) (en banc) (“§ 5G1.2 mandates consecu-
tive sentences in those cases in which the total punishment
exceeds the statutory maximum for any one count.”); United
States v. Buckland, 289 F.3d 558, 570 (9th Cir. 2002) (en banc)
(“[I]f the Guidelines calculation exceeds the statutory maximum
for any count in a case involving multiple counts, then the
mandatory provisions of § 5G1.2(d) come into play regarding
the question of consecutive sentences.”); United States v. Angle,
254 F.3d 514, 518 (4th Cir. 2001) (en banc) (“[T]he district court
must impose consecutive terms of imprisonment to the extent
necessary to achieve the total punishment.”) (emphasis added);
United States v. Price, 265 F.3d 1097, 1109 (10th Cir. 2001) (“This
court agrees with those circuits which have concluded that
§ 5G1.2(d) is a mandatory provision.”). But see United States v.
                                                     (continued...)
Nos. 99-2299, 99-2505, 99-2514, 99-2570,                       35
     99-2598, 99-2763, 99-2983, 01-1690

trict judge in this case found that the specified guideline
range applicable to Rosario was 30 years to life. In order
to comply with § 5G1.2(d), the district court would have
to reach the same 30-year prison term by sentencing
Rosario to 20 years on one or more of the counts with a
consecutive 10-year sentence on one or more of the
other counts. Therefore, we find that the district court’s
error did not seriously affect the fairness of the proceed-
ing. See Martinez, 289 F.3d at 1027. Several other circuits
have considered the same argument that Rosario makes
today and have held, as we have, that there is no prejudice,
and therefore no need to remand, when the application of
consecutive sentences under § 5G1.2(d) would result in
the same sentence that the defendant already received.15



14
   (...continued)
Velasquez, 304 F.3d 237, 242-43 (3d Cir. 2002) (stating that 18
U.S.C. § 3584 gives district courts discretion to impose consecu-
tive or concurrent sentences); United States v. Vasquez-Zamora,
253 F.3d 211, 214 (5th Cir. 2001) (holding that the district
court had discretion under 5G1.2(d) to impose a consecutive or
concurrent sentence).
15
   See, e.g., Outen, 286 F.3d at 640 (“[W]here a defendant is con-
victed on multiple counts, any error in exceeding the statutory
maximum on a single count is harmless if the application of
U.S.S.G. § 5G1.2 would require the sentence on one or more of
the remaining counts to run consecutively so that defendant’s
total term of imprisonment remains unchanged.”); Diaz, 296 F.3d
at 684 (“Because § 5G1.2(d) mandates consecutive sentences
in those cases in which the total punishment exceeds the stat-
utory maximum for any one count and the district court’s calcula-
tion of total punishment is not affected by an Apprendi error,
remand to allow the district court to consider whether to impose
consecutive or concurrent sentences would be an idle act.”);
Buckland, 289 F.3d at 572 (“[E]ven if [the defendant] had been
                                                     (continued...)
36                  Nos. 99-2299, 99-2505, 99-2514, 99-2570,
                         99-2598, 99-2763, 99-2983, 01-1690

Rosario’s Apprendi argument is rejected.


F. Abraham Hernandez’s Acceptance of Responsi-
   bility
  Abraham Hernandez argues that the district court
improperly denied his request for a two-level reduction
for acceptance of responsibility under § 3E1.1 of the sen-
tencing guidelines. To prevail on this point below, the
burden was on Hernandez to “clearly demonstrate” that he
was entitled to the reduction by a preponderance of the
evidence. United States v. Muhammad, 120 F.3d 688, 701
(7th Cir. 1997) (citing U.S.S.G. § 3E1.1(a)). On appeal, we
will reverse a district court’s refusal to grant an acceptance-
of-responsibility reduction only if we find that decision to
be clearly erroneous. Id. (citations omitted).



15
  (...continued)
indicted only under 21 U.S.C. § 841(b)(1)(C), the trial judge, using
the Guidelines and § 5G1.2(d), would have been required to
sentence him to 324 months made up of consecutive sentences,
each of which would not have exceeded 20 years.”); Angle, 254
F.3d at 518 (“Had the district court been aware when it sentenced
[the defendant] that the maximum penalty for his drug trafficking
conviction was 20 years, § 5G1.2(d) would have obligated it to . . .
order[ ] [the sentences] to be served consecutively.”); Price, 265
F.3d at 1109 (noting that because 5G1.2 is mandatory, the district
court would be forced to impose the same sentence already
imposed, so there was no prejudice by the Apprendi error); United
States v. Smith, 240 F.3d 927, 930 (11th Cir. 2001) (“When the
ultimate sentence does not exceed the aggregate statutory
maximum for multiple convictions, no effect on substantial rights
has occurred that must be remedied.”); Page, 232 F.3d at 545
(holding that there was no prejudice because if § 5G1.2(d) was
properly applied then the defendants’ “sentences would have been
the same as those which were imposed”).
Nos. 99-2299, 99-2505, 99-2514, 99-2570,                  37
     99-2598, 99-2763, 99-2983, 01-1690

  The commentary to guideline § 3E1.1 makes clear that
the adjustment for acceptance of responsibility “is not
intended to apply to a defendant who puts the government
to its burden of proof at trial by denying the essential
factual elements of guilt, is convicted, and only then admits
guilt and expresses remorse.” U.S.S.G. § 3E1.1 cmt. n.2.
Abraham Hernandez did not plead guilty in this case;
rather he forced the government to go to trial to establish
his guilt. There is some evidence that he entered into
plea negotiations with the government about pleading
guilty to Count 1—the conspiracy charge—but nothing
came of these negotiations because Abraham Hernandez
would not accept the government’s conditions on the plea.
Thus, they went to trial, where Abraham maintained that
he was just “a 20-year-old kid who started hanging
around the Lathrop Homes neighborhood, was at the wrong
place at the wrong time . . . [and was not] a conspirator.”
(Tr. 66.) The government was forced to disprove this
claim, and it did so.
  The commentary to § 3E1.1 also provides that in “rare
situations” a defendant may still receive the reduction
even though he goes to trial, “for example, where a defen-
dant goes to trial to assert and preserve issues that do
not relate to factual guilt.” U.S.S.G. § 3E1.1 cmt. n.2.
The problem for Abraham Hernandez is that he went to
trial to deny that he was part of the conspiracy on a theory
of defense that rested solely on the factual claim that
he was just a 20-year old kid in the wrong place at the
wrong time. He has not provided us with any reason to
believe that he went to trial for any other reason than to
deny his factual guilt. His appeal from the district
court’s refusal to grant him a two-point reduction is there-
fore denied.
38                  Nos. 99-2299, 99-2505, 99-2514, 99-2570,
                         99-2598, 99-2763, 99-2983, 01-1690

G. Sufficiency of Garvin’s Section 851 Notice
  Sandy Garvin was convicted on four substantive distribu-
tion counts, but he was acquitted of the conspiracy charge.
The sentencing judge found that Garvin was responsible
for only 0.47 grams of cocaine and thus sentenced him
under § 841(b)(1)(C). Based on his prior felony drug con-
viction Garvin received a sentence of 22 years imprison-
ment. Garvin claims on appeal that his rights under 21
U.S.C. § 851 were violated because he was not given prop-
er notice that the government would seek an enhance-
ment based on his prior convictions. He did not raise
this argument below; thus, we review it under the plain
error standard.16 As stated above, under this standard
Garvin must show that there was a plain error that af-
fected his substantial rights. If Garvin can make this
showing, then it is within our discretion to reverse if we
find that the error “seriously affect[s] the fairness, integrity,
or public reputation of judicial proceedings.” Olano, 507
U.S. at 732 (citations omitted).
     Section 851 provides in relevant part:
      No person who stands convicted of an offense under
      this part [21 U.S.C. § 841, et seq.] shall be sentenced
      to increased punishment by reason of one or more
      prior convictions, unless before trial, or before entry
      of a plea of guilty, the United States Attorney files
      an information with the court (and serves a copy of


16
   Garvin argues that the requirements of § 851 are jurisdic-
tional in nature and thus cannot be waived. Unrecognized by
Garvin, however, is that over a month before we heard oral
argument in this case we issued our opinion in United States v.
Ceballos, 302 F.3d 679 (7th Cir. 2002). In Ceballos, we held
that § 851 is not jurisdictional and expressly overruled our prior
cases to the contrary. Id. at 692.
Nos. 99-2299, 99-2505, 99-2514, 99-2570,                39
     99-2598, 99-2763, 99-2983, 01-1690

   such information on the person or counsel for the
   person) stating in writing the previous convictions to
   be relied upon.
21 U.S.C. § 851(a)(1). The Government did file a § 851
notice before trial, which informed Garvin that if he
were convicted the government would seek to have his
sentence enhanced based on two prior drug convictions. The
problem with this notice, Garvin asserts, was that it
cited 21 U.S.C. § 841(b)(1)(A) as the statute under which
an enhanced penalty of life imprisonment would be
sought. Whereas, because only 0.47 grams of crack were
attributed to Garvin, the trial judge sentenced him under
§ 841(b)(1)(C), which only provided for an enhanced
prior conviction penalty of 30 years. Garvin claims that he
was misled by the § 851 notice into thinking that the
government would only seek an enhancement if he were
held responsible for 50 or more grams of crack cocaine,
the requisite amount for § 841(b)(1)(A) to apply.
  We begin by noting that the language of § 851(a)(1) does
not require that the government set forth which enhanced
penalty it will seek in cases where there is more than
one available. The statute focuses rather on the disclo-
sure of those prior convictions on which the govern-
ment intends to rely. The government’s § 851 notice here
stated precisely which convictions it intended to use for
enhancement. Thus, it is not entirely clear that there
has been a § 851 violation at all. We however, recognize
that some defendants could be misled by citation to a
different statute and the subsequent use of a different
enhancement. But even assuming there was plain error
here, we would not exercise our discretion to reverse
because we do not perceive that there was any injustice
done to Garvin. The government informed him that be-
cause he had two prior convictions, it would seek a penalty
of life imprisonment; thus, he was on notice of the severe
40                Nos. 99-2299, 99-2505, 99-2514, 99-2570,
                       99-2598, 99-2763, 99-2983, 01-1690

consequences he faced if convicted. We do not see any
prejudice to Garvin by the government notifying him of
a greater enhanced penalty than the one it actually sought.
The idea that Garvin was misled into thinking that the
government would seek an enhancement to a life sen-
tence if he was convicted for 50 grams of crack, but that
it would not seek to enhance to 30 years if he was con-
victed of a lesser amount is not plausible. Therefore, we
find that he has not satisfied his burden under the plain
error standard of review.


H. Determination of Garvin’s Status as a Career
   Offender
  Garvin next argues that the district court erroneously
classified him as a career offender under U.S.S.G. § 4B1.1.
Again, Garvin did not raise this issue below, so our re-
view here is limited to plain error. United States v. Goudy,
78 F.3d 309, 315 (7th Cir. 1996).
  To receive the classification of “career offender” a defen-
dant must, among other things, have “at least two prior
felony convictions of either a crime of violence or a con-
trolled substance offense.” U.S.S.G. § 4B1.1. The district
court based its determination that Garvin was a career
offender on two prior drug convictions: the first, a 1989
state conviction for delivery of cocaine and the second, a
1993 state conviction also for delivery of cocaine. Garvin
maintains that the court should not have considered the
1993 conviction because it was part of, or related to, the
instant offense.
   In United States v. Garecht, we held that under § 4B1.2,
if a prior conviction was related to the instant offense then
that prior conviction could not be used to elevate a defen-
dant to career offender status. 183 F.3d 671, 675 (7th Cir.
Nos. 99-2299, 99-2505, 99-2514, 99-2570,                      41
     99-2598, 99-2763, 99-2983, 01-1690

1999).17 To determine whether the prior conviction is
related to the instant offense, the guideline commentary
directs courts to U.S.S.G. §1B1.3. See U.S.S.G § 4A1.2 cmt.
n.1 (“Conduct that is part of the instant offense means
conduct that is relevant conduct to the instant offense
under the provisions of § 1B1.3 (Relevant Conduct).”).
“Under U.S.S.G. § 1B1.3, a criminal offense constitutes
relevant conduct to another offense if the two offenses
are part of a common scheme or plan, connected by at
least one common factor (for example, a common victim
or purpose).” Garecht, 183 F.3d at 674 (citing U.S.S.G.
§ 1B1.3 cmt. n.9).
   Garvin argues that his 1993 conviction is related to the
instant case because that conviction involved the sale
of drugs in the same geographic area, involved the same
Latin Kings gang, and took place less than a year before
the conspiracy charged in this case began. Garvin over-
looks, however, that he was not convicted of conspiracy
here; rather, he was convicted only of four distribution
counts that occurred in 1996. Thus, his attempt to estab-
lish a close relation based on time frame clearly does
not work. More importantly though, the commentary to
§ 1B1.3 provides an example situation of where courts
should find that two offenses are not related that is al-
most identical to Garvin’s situation:
     Examples: (1) The defendant was convicted for the sale
     of cocaine and sentenced to state prison. Immediately,


17
  There was dispute between the majority and dissent in Garecht
over whether § 4B1.2 required that the prior convictions be
unrelated to the instant offense (majority position) or whether
§ 4B1.2 only required that the two prior convictions be unrelated
to each other. Because Garvin’s argument is rejected under
either interpretation we simply accept, without reconsideration,
the majority’s position in Garecht on this issue.
42                Nos. 99-2299, 99-2505, 99-2514, 99-2570,
                       99-2598, 99-2763, 99-2983, 01-1690

     upon release from prison, he again sold cocaine to the
     same person, using the same accomplices and modus
     operandi. The instant federal offense (the offense of
     conviction) charges this latter sale. In this example,
     the offense conduct relevant to the state prison sen-
     tence is considered as prior criminal history, not as
     part of the same course of conduct or common scheme
     or plan as the offense of conviction.
U.S.S.G. § 1B1.3 cmt. n.8; see also Garecht, 183 F.3d at 674-
75 (distinguishing the facts in that case from the above
cited example and finding that the defendant’s situation
there was more like the second example given in Applica-
tion Note 8). As even Garvin admits, this example is
nearly indistinguishable from his case. In 1993, he was
convicted in state court for the delivery of cocaine and
sentenced to imprisonment for the offense. In 1996, he
again sold drugs, and this violation led to the instant
federal offense—precisely the situation that the guide-
lines tell us does not qualify as a related offense. Therefore,
we find no plain error in the district court’s reliance
on the 1993 conviction to establish Garvin’s status as a
career offender.

I.   District Court’s Refusal to Grant Garvin a Down-
     ward Departure
  Garvin finally argues that the district court improperly
refused to grant him a downward departure from his
sentence. It is clear that we lack jurisdiction to review
a sentencing court’s refusal to give a downward depar-
ture, unless it is established that the sentencing court
errantly believed that it lacked the legal authority to grant
a downward departure. United States v. Hegge, 196 F.3d
772, 774 (7th Cir. 1999) (citations omitted). Thus, the only
issues we must decide are whether the district court
had the authority to depart and if it did, whether it knew
Nos. 99-2299, 99-2505, 99-2514, 99-2570,                        43
     99-2598, 99-2763, 99-2983, 01-1690

that it had such authority. As to the first issue, the gov-
ernment does not dispute that the district court had the
authority to depart downward from the sentencing
range set out in the Guidelines; thus, we accept that if
the factual circumstances warranted it, the district court
could have departed.18 As to the second issue, “[w]e presume
that the district court knew that it had authority to de-
part and simply exercised its discretion not to do so.
Defendant bears the burden of convincing us otherwise.”
United States v. Larkins, 83 F.3d 162, 168 (7th Cir. 1996).
  In attempting to meet this burden, Garvin cites to four
instances during the sentencing hearing where the dis-
trict court appears to express doubt as to whether it
could depart. The first two came on June 1st:
     “With respect to your motion for a downward departure,
     I looked at the cases. It’s actually not so clear to me
     that there is any circumstance in which the Seventh
     Circuit will approve a motion for a downward depar-
     ture.” (6/1/99 Tr. 12.)
     “I don’t want you to be hopeful. I don’t think that there
     is a legal basis for [departing].” (6/1/99 Tr. 21.)
And the second two both came three days later on June 4th:
     “I don’t think that I can give [a downward departure].
     You know, I mean, I think 262 months is, it is certainly
     a terribly long sentence.” (6/4/99 Tr. 4.)


18
   U.S.S.G. § 5K2.0 allows a district court to depart if “the court
finds that there exists an aggravating or mitigating circum-
stance of a kind, or to a degree, not adequately taken into
consideration by the Sentencing Commission in formulating
the guidelines that should result in a sentence different from
that described.” U.S.S.G. § 5K2.0 (quoting 18 U.S.C. § 3553(b));
see also United States v. Larkins, 83 F.3d 162, 168 (7th Cir. 1996).
44                  Nos. 99-2299, 99-2505, 99-2514, 99-2570,
                         99-2598, 99-2763, 99-2983, 01-1690

     “I am looking at it, is he out of the heartland of what
     the guidelines say when I could conceivably give a
     departure . . . if any are really permitted in this circuit,
     which I question.” (6/4/99 Tr. 6.)
  We agree with Garvin that these statements alone are
cause for some concern. A closer analysis of the context
of the statements and the overall sentencing hearing,
however, reveals that the district court did go through
the proper steps to determine whether, based on the facts
of Garvin’s case, she should exercise her discretion to
depart.
  In Koon v. United States, the Supreme Court determined
that a sentencing judge considering a motion for down-
ward departure should review the case for factors suffi-
ciently unusual to take the case out of the Guidelines’
“heartland.” 518 U.S. 81, 92-95 (1996). We have held that
under Koon, factors that might take a case out of the
heartland fall into four categories: (1) forbidden factors
(such as race, sex, national origin, creed, religion, socio-
economic status, or drug addiction), which can never
be considered as a basis for departure, (2) discouraged
factors (such as age or education), which can be considered
relevant only in “exceptional cases,” (3) encouraged fac-
tors (such as defendant’s role in the offense), which are
“explicitly contemplated as grounds for departure,” and
(4) unmentioned factors. United States v. Sewell, 159 F.3d
275, 279 (7th Cir. 1998).
  In the case now before us, the district court and the
attorneys engaged in a lengthy discussion about whether
Garvin’s situation fell outside the “heartland” and what
factors could be considered in making such a determina-
tion. We review this discussion at length because it is
only in analyzing it in full that we can determine if the
district court knew that it could depart. The first discus-
Nos. 99-2299, 99-2505, 99-2514, 99-2570,                 45
     99-2598, 99-2763, 99-2983, 01-1690

sion about departure occurred near the beginning of the
two day hearing. Here, the judge made the first state-
ment that Garvin cites as support for his claim. This
statement does appear to reveal some indecision on the
part of the judge about her authority to depart, but Garvin
does not cite the immediately following statement where
the judge noted that, in deciding whether she should
depart, she could not consider the fact that Garvin was a
drug addict as a factor in the departure determination—
“[t]hat’s a forbidden basis.” This statement reveals that
the judge was apparently aware of our decision in Sewell
and that, at least, she was going to work under the as-
sumption that she could depart.
  The second statement (“I don’t think there is a legal
basis [to depart]”), when read in context, is simply the
judge’s reiteration that drug addiction is not a factor
which would allow her to depart. That this is what the
judge is talking about is seen in Garvin’s attorney’s re-
sponse: “Well, Judge, addiction is not (a legal basis) but
that was only one element.” (6/1/99 Tr. 21.) After this, the
defense attorney, the court, and the government discuss
the fact that in Sewell, we held that a defendant’s partic-
ipation in the offense is an encouraged factor to consider
in departing. (Id. at Tr. 22-25.) In response to the defen-
dant’s argument that Garvin’s participation in the conspir-
acy was minimal (and thus “not within the heartland”
(id. at Tr. 22)), the district court noted that Garvin was
not convicted of conspiracy; therefore, the proper inquiry
was his role in the four individual distributions, not his
role in the conspiracy. (Id. at Tr. 22.) Ultimately, the
hearing on June 1 concluded without the judge making
a decision on the matter. She stated that she needed
more time because originally she had not closely analyzed
the cases submitted by the government because after
reviewing the defense’s cases she “didn’t think there was
46                 Nos. 99-2299, 99-2505, 99-2514, 99-2570,
                        99-2598, 99-2763, 99-2983, 01-1690

a sufficient [basis] for a departure.” (Id. at Tr. 27.) Thus,
at the conclusion of the hearing on June 1, it is apparent
that the judge believed, or at least assumed, she could
depart but did not see a factual basis for doing so.
  The June 4 hearing began with the judge stating that
after reviewing the evidence and the relevant cases, she
had not changed her mind: “I don’t find any, having looked
at all of that, I don’t find any basis for changing the guide-
line range.” (6/4/99 Tr. 2.) After discussion of some other
topics, the defense attorney returned to the issue of de-
parture, to which the court responded with the third
statement that Garvin cites for support (“I don’t think I can
give it. You know, I mean, I think 262 months is . . . a
terribly long sentence”). This statement, however, when
read in context, actually reveals that the judge did believe
that she could depart but that she did not think there
was a basis to do so here. Immediately after the state-
ment, the judge reasons that she cannot give a departure
because the fact that “he’s a drug addict . . . is something
I actually can’t take into account in terms of departure.”
(6/4/99 Tr. 4.) Garvin’s attorney then raised the argument
again that Garvin played a small role in this conspiracy.
The judge again responded by noting “[t]hat would be
perfectly appropriate if we were talking about putting his
role in terms of something as a whole. But all he’s be-
ing sentenced on are four separate sales. . . .” (Id. at Tr. 5.)
  Later in the hearing, the judge stated that in making
her determination of whether to depart she was consider-
ing whether “he [is] out of the heartland of what the
guidelines say when I could conceivably give a depar-
ture . . . if any are really permitted in this circuit, which
I question.” (Id. at Tr. 6.) This statement does indeed re-
veal that the judge may not have been entirely clear that
she could depart, but it also reveals that she was assuming
that she could—why else would she need to go through the
Nos. 99-2299, 99-2505, 99-2514, 99-2570,                 47
     99-2598, 99-2763, 99-2983, 01-1690

heartland analysis? Ultimately, the judge determined
that Garvin’s case was not outside the heartland, stating,
“I mean, he was walking down the street and selling these
drugs with kids running around right in front of him . . . .
And so the kids will grow up and do the same thing be-
cause . . . that is what people that they look up to are
doing. So am I sure it’s out of the heartland? No, I don’t
know that it is. But go on if you have more to say.” (Id. at
Tr. 8.) To this Garvin’s attorney responded that “[i]f Your
Honor has made up your mind that it’s not out of
the heartland, I am not going to belabor the point with
this Court.” (Id.) At this point, the judge moved on to
another issue. The only logical interpretation then is
that the judge had considered the arguments urging her
to depart and had determined that Garvin’s case was not
out of the heartland.
  Therefore, even though we are somewhat troubled by
the district court’s musings on the record that she was
not entirely sure she could depart, the fact that she, at
the very least, assumed that she could depart and con-
ducted the “heartland” analysis, leads us to the conclu-
sion that a remand is not appropriate here. Further,
given that the district court already conducted the heart-
land analysis, it is not clear what would be gained even if
we were to remand—i.e., the district court has already
decided that departure is not warranted, and on remand
we would simply be telling the court to conduct the
same analysis again. Garvin’s challenge is therefore re-
jected.


J. Rosario’s Non-Apprendi Claims
  1. Agent Schulte’s Alleged Signals and Gestures at
     Trial
  Rosario claims that during trial FBI Agent Schulte was
signaling and gesturing to witnesses on the stand. He
48                 Nos. 99-2299, 99-2505, 99-2514, 99-2570,
                        99-2598, 99-2763, 99-2983, 01-1690

argues that because the jurors may have seen this and
may have been influenced by it, he should be given a
new trial. Although some of the defense attorneys briefly
discussed the issue with the court at trial, no formal
objection was ever made, and neither Rosario nor his
attorney raised the issue before this appeal. Therefore,
again, our review is only for plain error, and we note
that Rosario’s burden is particularly high here because
“[t]he district court will always be in a better position
than the appellate judges to assess the probable reactions
of jurors in a case over which he [or she] has presided.”
United States v. Berry, 92 F.3d 597, 600 (7th Cir. 1996)
(quoting United States v. Bruscino, 687 F.2d 938, 941 (7th
Cir. 1982) (en banc)).
   Rosario provides no evidence of any wrongdoing nor
any evidence of prejudice. In fact, the defense attorneys
that did raise the issue at trial all stated that they did not
think there was any wrongdoing. For example, Diaz’s
attorney told the court, “I did observe Agent Schulte
nodding. I don’t say that it was conscious . . . I don’t think
it was conscious, of course.” (Tr. 1266-67.) And Stevenson’s
attorney stated, “I have been watching Mr. Schulte and
I do not doubt . . . that what he’s saying is the truth, and
I don’t believe that any of this is being telegraphed. But
I must say this: as a result of watching Mr. Schulte, he’s . . .
expressive . . . . And I’m not suggesting that they’re—
he’s telegraphing it at all. I think it’s just his personal
mannerisms. ” (Tr. 1267-68.) Nothing more was ever made
of this issue. Given that even the defense attorneys sug-
gested that there was no real issue here, we think that the
district court properly handled the matter. Rosario’s claim
is rejected.
Nos. 99-2299, 99-2505, 99-2514, 99-2570,                  49
     99-2598, 99-2763, 99-2983, 01-1690

  2. District Court’s Enhancement of Rosario’s
     Sentence
   At sentencing, the district court applied a four-point
enhancement under U.S.S.G § 3B1.1(a) for Rosario’s role
as a leader of the conspiracy and a two-point enhance-
ment under U.S.S.G. § 2D1.1(b)(1) for the possession of
firearms during the commission of the offense. Rosario
argues that these enhancements were improper. A sen-
tencing court’s factual determination concerning a defen-
dant’s role as a leader is subject to a clearly erroneous
standard, United States v. Hardamon, 188 F.3d 843, 851
(7th Cir. 1999), as is its factual determination that the
defendant possessed a firearm. United States v. Chandler,
12 F.3d 1427, 1435 (7th Cir. 1994). Because the evidence
overwhelmingly supported the application of both en-
hancements, we find no clear error.
  Section 3B1.1(a) instructs a sentencing court as follows:
“If the defendant was an organizer or leader of a criminal
activity that involved five or more participants or
was otherwise extensive, increase by 4 levels.” U.S.S.G.
§ 3B1.1(a). The record shows that in 1995 Rosario was
elected to the position of “Inca” (the leader of the gang) by
his fellow gang members. Audio tapes of gang meetings
reveal Rosario inquiring about who was doing security
on Nation Days and directing enforcers to do their job.
Further, the government presented evidence that Rosario
determined when Nation Days would take place and how
often, and that he presided over the meetings at which
the leaders of the gang discussed their drug business.
Rosario’s primary argument is that it was Juan Hernandez,
the gang’s treasurer, who really directed the activities
on Nation Days. Rosario neglects to mention that he was
the one who personally appointed Juan Hernandez to
serve in this role. More importantly, while the evidence
50                Nos. 99-2299, 99-2505, 99-2514, 99-2570,
                       99-2598, 99-2763, 99-2983, 01-1690

does show that Juan Hernandez did play a central role,
Rosario does not dispute that an organization can have
more than one leader. See U.S.S.G. § 3B1.1 cmt. n.4. And
the evidence here shows that the district court did not
commit clear error in finding that Rosario was a leader of
this conspiracy.
   Likewise, we affirm the district court’s enhancement for
possession of a dangerous weapon. Under § 2D1.1(b)(1), a
defendant “possesses” firearms if he actually or construc-
tively possessed the gun. United States v. Brack, 188 F.3d
748, 763-64 (7th Cir. 1999). Moreover, “a defendant can
be held responsible for a co-defendant’s possession of a
weapon if that possession was in furtherance of . . . jointly
undertaken criminal activity and was reasonably fore-
seeable by the defendant.” Id. at 764 (quoting United States
v. Taylor, 111 F.3d 56, 59 (7th Cir. 1997)). The audio tapes
presented by the government provide various examples
of Rosario inquiring about the gang’s guns. Further, there
was much evidence that the gang stored guns at members’
houses and that co-conspirators used guns for security
on Nation Days. Thus, there was no clear error in the
district court’s determination that Rosario possessed
firearms.
  Rosario’s final argument that the government failed to
prove that the substance involved was crack cocaine as
opposed to some other type of cocaine base also fails
because the government did introduce sufficient evidence
to establish that crack cocaine was the substance that
Rosario and the other gang members distributed. There-
fore, Rosario’s sentence is affirmed.


                     III. Conclusion
  For the foregoing reasons the convictions and sentences
of all eight defendants are AFFIRMED.
Nos. 99-2299, 99-2505, 99-2514, 99-2570,               51
     99-2598, 99-2763, 99-2983, 01-1690

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                   USCA-02-C-0072—6-3-03